       Case 4:18-cv-00474-ALM Document 822 Filed 08/24/20 Page 1 of 3 PageID #: 56934
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

                                            DATE: 8/24/2020

DISTRICT JUDGE                                        COURT REPORTER: Chris Beckham
Amos L. Mazzant, III                                  COURTROOM DEPUTY: Keary Conrad
  Innovation Sciences, Inc.
                                                                   4:18-CV-474
  v.

  Amazon.Com, Inc.


  ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANT
  Don Jackson, Lisa Blue, James Berquist, Walter          Deron Dacus, Dave Hadden, Saina Shamilov
  Davis, Jr., Gregory Kruass, Roger Sanders, Michael      (Counsel), Fred Torok (Amazon representative)
  Young (Counsel), Kellye Raymond, Jennifer Beyer         Robert Winant (paralegal) and Brian Patterson
  (paralegals) and Paul Malouf (Technology)               (Technology)

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Voir Dire, Jury Selection, Jury Trial (Day 1)
 8:45 a.m.     Jury panel is shown patent video and qualified for the panel.

 10:00 a.m.    Court in session. Court notes appearances of Counsel and parties.

 10:04 a.m.    Judge begins initial voir dire process with jury.

 10:17 a.m.    Plaintiff’s counsel, Don Jackson begins 5 minute opening statement.

 10:23 a.m.    Defendant, Deron Dacus begins 5 minutes opening statement.

 10:27 a.m.    Court continues beginning qualification for the panel.

 10:34 a.m.    Counsel from both sides introduce all Parties at counsel table.

 10:39 a.m.    Plaintiff’s counsel, Don Jackson orally moves for pro hac vice admission of Lisa Blue.
               Paperwork in process but has not been processed yet. Court orally grants Plaintiff’s request for
               admission for purposes.
 10:40 a.m.    Plaintiff’s counsel, Lisa Blue begins voir dire.
    Case 4:18-cv-00474-ALM Document 822 Filed 08/24/20 Page 2 of 3 PageID #: 56935
     CASE NO. 4:18-CV-474 ALM         DATE: 8/24/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




11:56 a.m.   Counsel Blue passes the panel.

11:59 a.m.   Court releases panel for lunch.

12:01 p.m.   Court hears from Parties regarding strikes for cause and disclosure of slides during voir dire.

12:02 p.m.   Court describes process for strikes. After strikes in chambers, Parties will convene in their
             rooms and provide strikes to Courtroom Deputy upon completion.
12:03 p.m.   Court recess for lunch.

1:03 p.m.    Court re-convenes.

1:06 p.m.    Counsel, Deron Dacus begins voir dire.

1:51 p.m.    Court advises jury panel that it is time for strikes.

1:52 p.m.    Court recess for strikes.

2:58 p.m.    Court re-convened. Jury seated.

3:02 p.m.    Jury placed under oath. Remainder of the panel excused.

3:03 p.m.    Court begins preliminary instructions.

3:32 p.m.    Jury released.

3:34 p.m.    Court hears argument from counsel regarding demonstratives for opening statements.

3:56 p.m.    Parties discuss pending motions regarding expert testimony. Plaintiff will respond to the
             motion by Wednesday (8/26/2020.
3:59 p.m.    Parties discuss pending motion regarding witness Shriver (Dkt. #819).
    Case 4:18-cv-00474-ALM Document 822 Filed 08/24/20 Page 3 of 3 PageID #: 56936
     CASE NO. 4:18-CV-474 ALM         DATE: 8/24/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




4:22 p.m.   Court adjourned.


                                        DAVID O'TOOLE, CLERK

                                        BY   : Keary Conrad
                                                Courtroom Deputy Clerk
